Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 08/18/2020 that has been entered and made of record. 
Priority
2.	This application has no claim for foreign priority.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/29/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1, 8-9, 11-12, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marzuoli et al (US 10,666,792). 
8.	Regarding independent claim 1, Ande Marzuoli et al, herein After Marzuoli (US 10,666,792) teaches a computer system (Marzuoli abstract fig 5 a computing system) comprising:
one or more processors (Marzuoli fig 5 processor 510);
a memory coupled to the one or more processors and storing sequences of instructions which, when executed by the one or more processors, causes the one or more processors to perform (Marzuoli fig 5 col1 line 51-55 where the processor 510 in fig 5 and the instruction stored in a medium memory 520 coupled to the processor causes the processor to perform):
receiving a plurality of digitally stored call transcripts that have been prepared from digitally recorded voice calls (Marzuoli abstract col1 line 47-53 where the system is creating a transcript of the audio call which is a voice call recorded);
Marzuoli col1 line50-61 where the topic modeling algorithms which is processing transcripts to projection of a topic based on the transcripts of the call), generating an output of the topic model which identifies the plurality of topics represented in the plurality of digitally stored call transcripts (Marzuoli col06 line24-27 where the output of the topic are being represented);
using the output of the topic model, generating an input dataset for a supervised learning model by performing (Marzuoli col8 line 36-38 where the machine language model, topic model algorithms are supervised model is used for classification/topics):
identifying, based, at least in part, on the output of the topic model, a first subset of the plurality of digitally stored call transcripts that include a particular topic (Marzuoli col6 line19-20 and line24-27 where the topic model shows in fig4 set of topics from the stored conversations or honeypot here where the conversations of the audio calls are stored);
identifying, based, at least in part, on the output of the topic model, a second subset of the plurality of digitally stored call transcripts that do not include the particular topic (Marzuoli fig4 where the topic 1 and topic 2 are identified from the call transcript and are different from topic 1- first subset and topic 2-second subset and does not include the particular/same topic);
Marzuoli col2 line 29-34 where the audio calls are stored with the system and the line8-15 where the audio features are classified positive class of the audio features for the topic);
storing a negative output value for the second subset of the plurality of digitally stored call transcript (Marzuoli col2 line 29-34 where the audio calls are stored with the system and the line8-15 where the audio features are classified negative class of the audio features for the topic);
training the supervised learning model using the generated input dataset (Marzuoli col2 line 12-15 where the machine learning a model is being trained using supervised learning model per col8 line36-40), the supervised learning model being configured to compute (Marzuoli col 8 line 36-40), for a new digitally stored call transcript, a probability that the particular topic was discussed during a digitally recorded voice call corresponding to the new digitally stored call transcript (Marzuoli col 3 line 22-32 where the method/system storing transcript of the call and  is using audio features for the new stored transcript per abstract col1 line 47-53 and per fig4 the particular topic is covered in the audio voice call as shown).
While Marzuoli (pub# US 10,666,792) does not fully output value of the subset, it would have been obvious to have done so. The reason is whenever the audio calls are recorded the words used are being assign topics of the conversations and the class which can be a value of the call topic words are the value of the topic numbers as per fig 4. 

9. 	Regarding claim 8, Marzuoli et al in view of Conner et al teaches the computer system of claim 1, wherein generating the input dataset for the supervised learning model (Marzuoli col8 line 36-38 where the machine language model, topic model algorithms  are supervised model is used for classification/topics) further comprises performing:
identifying, based, at least in part, on the output of the topic model, a third subset of the plurality of digitally stored call transcripts that do not meet stored criteria for the first subset of the plurality of digitally stored call transcripts and the second subset of the plurality of digitally stored call transcripts (Marzuoli col4 line62-67 the third set of words may not meet the criteria being identified and are not meeting certain criteria as topic 1 or topic 2 words in fig 3);
removing the third subset of the plurality of digitally stored call transcripts from the input dataset (Marzuoli col4/5 line62-68/1-4 where the words of the third subset is not stored and is removed) .
10. 	Regarding claim 9, Marzuoli et al in view of Conner et al teaches the computer system of claim 1, wherein generating the input dataset for the supervised learning model (Marzuoli col8 line 36-38 where the machine language model, topic model algorithms  are supervised model is used for classification/topics) further comprises:
(Marzuoli fig 3 where the second topic of the plurality of topic is topic 2);
identifying one or more digitally stored call transcripts of the second subset of the plurality of digitally stored call transcripts that include the second topic (Marzuoli fig 3 where the digitally stored transcript of words for second subset is topic words as identified in fig 3);
removing the one or more digitally stored call transcripts from the input dataset (Marzuoli col4/5 line62-68/1-4 where the words of the third subset is not stored and is removed).
11. 	Regarding claim 11, Marzuoli et al in view of Conner et al teaches the computer system of claim 9, wherein determining that the second topic corresponds to the particular topic (Marzuoli fig3 where the second topic of the topics is health care scam) comprises: determining that a subset of the plurality of topics comprise scripted topics (Marzuoli fig3 where the words of the second topic are unique to topic 2 and are scripted for this particular topic); only determining that the second topic corresponds to the particular topic if the second topic is not in the subset of the plurality of topics (Marzuoli fig3 shows various topic 1-5 and are all particular area of the topic and not subset of the plurality of topic 1-5).
12. 	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
Regarding claim 19, the arguments are analogues to claim8, are applicable and is rejected.
14.	Regarding claim 20, the arguments are analogues to claim9, are applicable and is rejected.
15.	Regarding claim 22, the arguments are analogues to claim11, are applicable and is rejected.

Claims 2, 5, 7, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marzuoli et al (US 10,666,792) in view of Conner et al (US 10,847,140)
16.	Regarding call 2, Marzuoli et al teaches he computer system of claim 1, wherein identifying the first subset of the plurality of digitally stored call transcripts (Marzuoli abstract col1 line 47-53 where the system is creating a transcript of the audio call which is a voice call recorded) comprises determining, for each digitally stored call transcript of the first subset of the plurality of digitally stored call transcripts (Marzuoli col2 line 29-34 where the audio calls are stored with the system and the line8-15 where the audio features are classified positive class of the audio features for the topic), 
But further fails to teach that a proportion of words in the digitally stored call transcript that exist in the particular topic is greater than or equal to a threshold value.
However, Jason S Conner, herein after Conner (US10,847,140) teaches that a proportion of words in the digitally stored call transcript that exist in the particular Conner col15, 17 line5-8, 05-14 where the topic modeling is configures to remove the words which is less than threshold which is similar to will hold if higher than the threshold and will set the topic of the words/transcripts and stores in the topic model per fig 3 step 360).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Marzuoli et al with concept of using semantically related search terms for speech and text analytics of Conner et al. The motivation for doing so would be to have predictably and advantageously provided the threshold value of the transcripts topic for storing the data. Therefore, it would have been obvious to combine Marzuoli et al with Conner et al to obtain the invention as specified in claim 2.
17. 	Regarding claim 5, Marzuoli et al in view of Conner et al teaches the computer system of claim 1, wherein identifying the second subset of the plurality of digitally stored call transcripts (Marzuoli abstract col1 line 47-53 where the system is creating a transcript of the audio call which is a voice call recorded) comprises determining, for each digitally stored call transcript of the second subset of the plurality of digitally stored call transcripts (Marzuoli fig4 where the topic 1 and topic 2 are identified from the call transcript and are different from topic 1- first subset and topic 2-second subset and does not include the particular/same topic), that a proportion of words in the digitally stored call transcript that exist in the particular topic is less than a threshold value Conner col15, 17 line5-8, 05-14 where the topic modeling is configures to remove the words which is less than threshold).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Marzuoli et al with concept of using semantically related search terms for speech and text analytics of Conner et al. The motivation for doing so would be to have predictably and advantageously provided the threshold value of the transcripts topic for storing the data. Therefore, it would have been obvious to combine Marzuoli et al with Conner et al to obtain the invention as specified in claim 5.
18. 	Regarding claim 7, Marzuoli et al in view of Conner et al teaches the computer system of claim 5, wherein identifying the second subset of the plurality of digitally stored call transcripts (Marzuoli abstract col1 line 47-53 where the system is creating a transcript of the audio call which is a voice call recorded) further comprises:
drawing a sample from a probability distribution of words for the particular topic (Conner col6 line 14-17 where the most popular topic modeling technique. LDA assumes documents are produced from a mixture of topics. Those topics then generate words based on their probability distribution);
determining, for each digitally stored call transcript of the second subset of the plurality of digitally stored call transcripts (Marzuoli abstract col1 line 47-53 where the system is creating a transcript of the audio call which is a voice call recorded), that a number of words in the digitally stored call transcript that correspond to the sample equals zero (Marzuoli col06 line 35-38 where the similarity matrix has value zero to one where Zero is no corresponding similarity means no corresponding words). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Marzuoli et al with concept of using semantically related search terms for speech and text analytics of Conner et al. The motivation for doing so would be to have predictably and advantageously provided the threshold value of the transcripts topic for storing the data. Therefore, it would have been obvious to combine Marzuoli et al with Conner et al to obtain the invention as specified in claim 7.
 
19.	Regarding claim 13, the arguments are analogues to claim2, are applicable and is rejected.
20.	Regarding claim 16, the arguments are analogues to claim5, are applicable and is rejected.
21.	Regarding claim 18, the arguments are analogues to claim7, are applicable and is rejected. 
Allowable Subject Matter
22.	Claim3-4, 6, 10, 14-15, 17and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677